Citation Nr: 9926788	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for left knee disorder.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1981 to 
February 1985.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The record reflects that the appellant served on active 
duty from February 1981 to February 1985.

3. Service medical records indicate that the appellant 
suffered a left knee injury in April 1981, and reinjured 
the same knee in August 1981 and January 1982.  He was 
diagnosed with possible Osgood-Schlatter's disease, but 
this was not confirmed.  His separation examination showed 
no complaints or diagnosis of a left knee disorder.

4. In February 1987, following a basketball injury, the 
appellant was diagnosed with mild sprain of the medial 
collateral ligament or tear of the left medial meniscus.

5. The appellant has presented no competent medical evidence 
showing a nexus between diagnosis of his left knee 
disorder in the post service period and any incident or 
event of his military service.



CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disorder is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") concluded 
in Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from February 1981 to February 1985.  
In April 1981, the appellant suffered an injury to the left 
knee.  X-ray results at that time revealed "a very faint 
radio lucency across the distal aspect of the fibula in the 
oblique view only.  This may constitute an incomplete 
fracture at this site.  Nothing of additional interest is 
discernible."  At that time, the appellant stated that he 
had had a left tibial fracture approximately one year prior 
to the x-ray (which would predate service).  It was noted 
that the area of pain was not in proximity to the area 
included in the x-ray.  In July 1981, the appellant 
complained of swelling of the left leg, although no fracture 
was noted on x-ray.  The treating physician noted a contusion 
to the left knee.

In August 1981, the appellant again injured his left knee and 
complained of pain and swelling.  Medical notes indicated, in 
pertinent part, point tenderness at the patella tendon and 
tibial tuberosity.  His treating physician noted possible 
Osgood-Schlatter's disease.  In September 1981, the appellant 
had tenderness and swelling below the left knee.  A diagnosis 
of probable Osgood-Schlatter's disease was noted.  By October 
1981, the appellant reported that his pain had decreased.  In 
January 1982, the appellant reinjured his left knee, bumping 
it against the false deck of a tour boat.  He suffered an 
injury to the medial meniscus, and a contusion of the knee 
was noted.  The appellant's November 1985 separation 
examination report demonstrates no left knee abnormalities or 
complaints.

Subsequently, February 1987, medical reports from Frye 
Regional Hospital show that the appellant injured his left 
knee while recently playing basketball in 1987.  At that 
time, Dr. H. T. Gilbert noted that no degenerative changes 
were seen and that no fractures or loose bodies were 
identified.  A February 1987 report from Dr. G. Winfield 
shows that he treated the appellant for the same basketball 
injury.  Dr. Winfield noted some pain and swelling associated 
with the medial aspect of the appellant's left knee.  
Physical examination revealed a limited range of motion at 
the extremes.  The diagnosis was mild sprain of the medical 
collateral ligament or tear of the left medial meniscus.  No 
medical opinion of record indicates that this current 
disorder is related to any injury in service.  There was no 
history of continuing pathology related to service at the 
time of treatment of any of this pathology.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a left knee disability well 
grounded.  Caluza, 7 Vet. App. at 498.  Even assuming that 
the appellant currently suffers from a left knee disorder, 
there is no competent medical evidence which provides a 
nexus, as reflected by medical diagnosis or opinion, between 
the appellant's disability and any left knee injury he 
experienced during service.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim); cf. Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (presentation of well grounded claim triggers 
necessity to seek medical evidence to verify or not verify 
claim provided medical evidence already of record supports 
claim on the nexus question).

It is noted that at the time of the last service examination, 
there was no abnormality found.  There was no recorded 
history of recurrent knee pathology.  At the time of the 1987 
injury, there was no history of recurrent problems in the 
time since separation.  Finally, there is no competent 
evidence that the appellant attempted to join another service 
and was refused due to knee pathology related to service.  It 
is also not shown in the records available that he was 
considered for release prior to the separation of record 
secondary to any knee pathology.  Service records after early 
1992 do not show treatment of any knee pathology.  The next 
clinical record is following acute injury in 1987.  No 
chronic knee pathology related to service is shown.

The Board has considered the appellant's contentions on 
appeal that the current left knee disorder stems from an 
injury in service; however, this evidence alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
the existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a medical nexus.  Further, in 
documents provided from the RO the veteran has been advised 
of the type of information he needed to submit to well ground 
the claim.

Accordingly, the Board must deny the appellant's claim of 
service connection for left knee disorder as not well 
grounded.  


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for left knee disorder is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

